Exhibit 99.1 PRESS RELEASE KBW, Inc. Announces 2012 Third Quarter Results and Declares Quarterly Cash Dividend New York, NY – November 5, 2012 – KBW, Inc. (NYSE: KBW), a full-service investment bank that specializes in the financial services sector, today announced revenues of $50.6 million and a non-GAAP operating net loss of $3.1 million, or $0.11 per diluted share, for the quarter ended September 30, 2012.This compares with total revenues of $50.4 million and a non-GAAP operating net loss of $14.6 million, or $0.47 per diluted share, for the quarter ended September 30, 2011 and total revenues of $55.4 million and a non-GAAP operating net loss of $4.7 million, or $0.16 per diluted share, for the second quarter of 2012.See “Non-GAAP Financial Measures” below for a reconciliation of our non-GAAP operating results to our GAAP results.The GAAP net loss for the third quarter of 2012 was $5.2 million, or $0.18 per diluted share.The GAAP net loss for the third quarter of 2011 was $15.7 million, or $0.51 per diluted share.The GAAP net loss for the second quarter of 2012 was $5.4 million, or $0.19 per diluted share. Also announced today is the exit from operations in Asia by closing the Hong Kong and Tokyo offices by December 31, 2012.The net loss for the nine months ended September 30, 2012 for the Asia operations of the company was approximately $5 million.Estimated costs associated with exiting the business in Asia are approximately $4 million, primarily for employee severance, and are expected to be recognized in the fourth quarter.We will report the results of our Asia operations as a discontinued operation in the fourth quarter. Tom Michaud, Chief Executive Officer and President said, “Industry factors continued to play a meaningful role in KBW’s financial results for the third quarter.The steep drop in equity market traded volumes and a continuation of a low level of bank industry capital markets’ activity had a strong impact on our quarter.We continue to see a building pipeline in our merger and acquisition business and signs of an improving calendar of capital raising. In the third quarter, the firm continued to focus on costs and right sizing our efforts given current market conditions.Also, since the close of the third quarter, the firm has made the decision to exit its Asian operations.Business conditions have significantly changed since the launch of this effort and the firm will continue to focus on its core businesses in the United States and Europe. KBW continues to have a strong balance sheet, the firm remains capitalized above industry standards and has $48.7 million remaining on it share repurchase program.Today, the firm also declared its regular quarterly dividend.” Key points for the quarter include: · Investment banking revenue was $21.3 million compared with $25.3 million for the second quarter or a decrease of $4.0 million, primarily due to lower advisory fee revenue. Investment banking revenue for the third quarter of 2012 decreased $10.8 million compared with the third quarter of 2011, primarily due to lower M&A and advisory revenue, partially offset by higher capital markets revenue. · Commissions revenue was $21.0 million compared with $24.6 million for the second quarter, a decrease of $3.6 million, or 14.8%, reflecting lower trading volumes for financial services companies’ stocks. Commissions revenue decreased $14.1 million compared with $35.1 million for the third quarter of 2011, primarily due to lower traded volume. · Principal transactions revenue increased $0.1 million, or 4.2%, compared with $3.5 million for the second quarter of 2012.Principal transactions revenue was $3.6 million compared with negative $19.9 million for the third quarter of 2011. · Non-GAAP operating total expenses (excludes restructuring charges) decreased $18.9 million, or 25.6%, to $54.9 million compared with $73.8 million for the third quarter of 2011, primarily due to a decrease in non-compensation expenses excluding restructuring charges of 31.0%.Non-GAAP operating total expenses decreased $8.0 million, or 12.7%, compared with non-GAAP operating total expenses of $62.9 million for the second quarter of 2012 with compensation expense decreasing 16.7% and non-compensation expenses excluding restructuring charges decreasing 5.4%. · As of September 30, 2012, preliminary stockholders’ equity, which was all tangible, amounted to $381.2 million and preliminary book value per share was $12.63. Total revenues were $175.2 million with a non-GAAP operating net loss of $6.0 million, or $0.22 per diluted share.This compares with total revenues of $209.6 million and a non-GAAP operating net loss of $14.2 million, or $0.46 per diluted share, for the first nine months of 2011.The GAAP net loss for the first nine months of 2012 and 2011 was $10.1 million, or $0.36 per diluted share, and $15.3 million, or $0.49 per diluted share, respectively. Key points for the nine months include: · Investment banking revenue was $73.6 million compared with $84.9 million for the first nine months of 2011, a decrease of $11.3 million, or 13.3%, primarily due to lower capital markets revenue partially offset by higher M&A and advisory revenue. · Commissions revenue was $74.9 million compared with $101.7 million for the first nine months of 2011, a decrease of $26.9 million, or 26.4%, on lower traded volume. · Principal transactions revenueincreased $8.2 million, or 87.9% to $17.6 million compared with $9.4 million for the first nine months of 2011.Trading revenue, including investments, was $4.4 million compared with negative $9.0 million for the first nine months of 2011. · Non-GAAP operating total expenses (excludes restructuring charges) decreased $47.9 million, or 20.7%, for the first nine months of 2012 compared with the same period in 2011, primarily due to a decrease in non-compensation expenses excluding restructuring charges of 28.5%.Compensation and benefits expense as a percentage of revenue was 67.0%. Restructuring and Additional Information Commencing in the third quarter of 2011, the Company undertook significant steps to reduce our workforce and certain other costs to better align our resources to the current business environment.These efforts continued through the third quarter of 2012 with further headcount reductions (see “Non-GAAP Financial Measures” below). The following table sets forth certain statistical and financial information reflecting our efforts at reducing operating expenses and our strong equity capital position. (Dollars in thousands) As of and for the Three Months Ended September 30, 2012 June 30, 2012 September 30, 2011 Number of employees Common stockholders' equity $ $ $ Non-compensation expenses $
